Citation Nr: 1451239	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for asthma, also claimed as breathing problems.

2.  Entitlement to service connection for chronic fatigue. 

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for acne/folliculitis; sebopsoriasis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to October 1993.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In the course of this appeal, the Veteran requested a hearing before a member of the Board.  A video hearing was scheduled for November 2014; however, the Veteran cancelled the hearing and did not request a postponement or motion for a new hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2014).


FINDING OF FACT

On October 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of this appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an October 27, 2014 statement, the Veteran's representative stated that the Veteran is satisfied with all his appeals.  Thus, the Veteran has withdrawn these appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to service connection for asthma, also claimed as breathing problems is dismissed.

The appeal of entitlement to service connection for chronic fatigue is dismissed.

The appeal of entitlement to service connection for irritable bowel syndrome is dismissed.

The appeal of entitlement to acne/folliculitis; sebopsoriasis is dismissed.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


